Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 11-12-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 12A) in the reply filed on 10-31-22 is acknowledged.
Claims 12-15 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-31-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong (US 2019/0204974).
Regarding claim 1, Gong (Fig. 3) discloses a touch sensor (“touch sensing electrode” discussed in [0037]) comprising:
a base layer (called a “touch substrate” in [0027]) including a sensing area (seen in Fig. 2); and
sensor electrodes (eg. labeled SP1, SP2, and SP3 in the modified Fig. 3) disposed in the sensing area and including sensor patterns (11 and 12), the sensor patterns including first sensor patterns (11) electrically connected along a first direction (vertically) and first bridge patterns connecting the first sensor patterns (inside A, B, and C, called “bridge parts” in [0032], shown connecting the triangular sensor patterns in Fig. 3),
wherein the first sensor patterns include a corner unit pattern (the elements of 11 inside of SP1) disposed at a corner of the sensing area (the top left corner in Fig. 3, see also [0025]) and first non-corner unit patterns (the elements of 11 inside of SP2),
wherein the corner unit pattern and the first non-corner unit patterns have different sizes from each other (as seen in Fig. 3, the patterns 11 inside of SP1 are smaller than the patterns 11 inside of SP2), and
wherein a center of a first bridge pattern included in the corner unit pattern is shifted with respect to a line connecting centers of first bridge patterns in the first non-corner unit patterns (labelled A, the bridge for the corner unit patterns is shifted towards the right compared to the center of the bridge in C).

Regarding claim 18, Gong (Fig. 3) discloses a display device comprising:
a display panel (“display device” in [0052]) for displaying an image (“display device may be any product or member having display function” discussed in [0052]); and
a touch sensor (“touch substrate” in [0052]) for receiving touch input (called “touch sensitivity” in [0039]),
wherein the touch sensor includes a base layer (called a “touch substrate” in [0027]) including a sensing area (seen in Fig. 2) and sensor electrodes (eg. labeled SP1, SP2, and SP3 in the modified Fig. 3) disposed in the sensing area and including sensor patterns (11 and 12), the sensor patterns including first sensor patterns (11) electrically connected along a first direction (vertically) and first bridge patterns connecting the first sensor patterns (inside A, B, and C, called “bridge parts” in [0032], shown connecting the triangular sensor patterns in Fig. 3),
wherein the first sensor patterns include a corner unit pattern (the elements of 11 inside of SP1) disposed at a corner of the sensing area (the top left corner in Fig. 3, see also [0025]) and first non-corner unit patterns (the elements of 11 inside of SP2),
wherein the corner unit pattern and the first non-corner unit patterns have different sizes from each other (as seen in Fig. 3, the patterns 11 inside of SP1 are smaller than the patterns 11 inside of SP2), and
wherein a center of a first bridge pattern in the corner unit pattern is shifted with respect to a line connecting centers of first bridge patterns in the first non-corner unit patterns (labelled A, the bridge for the corner unit patterns is shifted towards the right compared to the center of the bridge in C).

Regarding claim 2, Gong discloses a touch sensor as discussed above, wherein the corner unit pattern is disposed closer to a corner of the sensing area than the non-corner unit patterns (as seen in Fig. 3, the corner unit SP1 is closer to the top left corner than the non-corner unit SP2).

Regarding claim 3, Gong discloses a touch sensor as discussed above, wherein the sensor patterns further include second sensor patterns (12) electrically connected along a second direction (horizontally) and second bridge patterns connecting the second sensor patterns (similarly to as discussed above, also called “bridge parts” in [0032], and also inside A, B, and C),
wherein the second sensor patterns include the corner unit pattern (the elements of 12 inside of SP1) and second non-corner unit patterns (the elements of 11 inside of SP3), and
wherein a center of a first bridge pattern in the corner unit pattern is non-shifted with respect to a line connecting centers of second bridge patterns in the second non-corner unit patterns along the second direction (as seen in Fig. 3, the center of A, and B are aligned horizontally).

Regarding claim 4, Gong discloses a touch sensor as discussed above, wherein the corner unit pattern has a size less than a size of each of the non-corner unit patterns (the size of patterns inside SP1 are smaller than size of the patterns inside of SP2).

Regarding claim 5, Gong discloses a touch sensor as discussed above, wherein the sensor patterns further include second sensor patterns (12) electrically connected along a second direction different from the first direction (horizontally), wherein the corner unit pattern includes a portion of the first sensor patterns (SP1, on the bottom, includes the top half of a first sensor pattern 11) and a portion of the second sensor patterns (SP1, on the right, includes the left half of a second sensor pattern 12), and wherein the non-corner unit patterns include a portion of the first sensor patterns (SP2, on the top, includes the other half of the first sensor pattern 11) and a portion of the second sensor patterns (SP3, on the left, includes the other half of the second sensor pattern 12).

Regarding claim 6, Gong discloses a touch sensor as discussed above, wherein the sensor patterns include a middle sensor pattern (the pattern of 12 in between A and B, labelled MSP in the modified Fig. 3) including a first sub-sensor pattern (the portion of 12 on the left of MSP) and a second sub-sensor pattern (the portion of 12 on the right of MSP), the first sub-sensor pattern is a part of the corner unit pattern (the portion of 12 on the left of MSP is part of the corner unit pattern inside of SP1), and the second sub-sensor pattern is a part of the non-corner unit patterns (the portion of 12 on the right of MSP is part of the non-corner unit pattern inside of SP3).

Regarding claim 7, Gong discloses a touch sensor as discussed above, wherein the first sub-sensor pattern has a size different from that of the second sub-sensor pattern (the left side of MSP, the pattern of 12 in between A and B, is smaller than the right side, as seen in Fig. 3).

Regarding claim 8, Gong discloses a touch sensor as discussed above, wherein the first sub-sensor pattern has a size less than a size of the second sub-sensor pattern (as discussed above, the left side of MSP is smaller than the right side, as seen in Fig. 3).

Regarding claim 9, Gong discloses a touch sensor as discussed above, wherein the first sub-sensor pattern and the second sub-sensor pattern are asymmetric with respect to a boundary line between the non-corner unit patterns and the corner unit pattern (as seen in Fig. 3, the bridges A and B are both shifted downwards from a centerline, and so the top of MSP will have more area in the pattern than the bottom, while as discussed above, MSP is also asymmetric from left to right, with a smaller portion on the left compared to the right).

Regarding claim 10, Gong discloses a touch sensor as discussed above, wherein the sensor patterns further include second sensor patterns (12) electrically connected along a second direction (horizontally) and second bridge patterns connecting the second sensor patterns (similarly to as discussed above, also called “bridge parts” in [0032], and also inside A, B, and C), and
wherein a center of the second bridge pattern in the corner unit pattern is non-shifted with respect to a line connecting centers of the second bridge patterns included in the second non-corner unit patterns (as seen in Fig. 3, the center of A, and B are aligned horizontally).

Regarding claim 16, Gong discloses a touch sensor as discussed above, wherein the sensing area includes a first area and a second area (corresponding to the area of SP1 and SP3, respectively), the first area being a region in which the corner unit pattern is disposed and the second area being a region in which the first non-corner unit patterns are disposed (SP1 has the corner pattern inside, while SP3 has a non-corner pattern, as discussed above), and wherein the first bridge patterns and the second bridge patterns in the first area (both inside area A, as discussed above, and as seen in Fig. 3) are disposed close to a boundary between the first area and the second area than the first bridge patterns and the second bridge patterns in the second area (both inside area B, as discussed above, and as seen in Fig. 3, while Fig. 3 also shows that the bridge patterns in A are closer to the boundary between SP1 and SP3 than the bridge patterns in B).

Regarding claim 17, Gong discloses a touch sensor as discussed above, wherein the corner unit pattern is provided in plurality (“plurality of arc-shaped edges separated from each other, and each of the arc-shaped edges may result in generation of one or more first touch elements 1” as discussed in [0051]).

Regarding claim 19, Gong discloses a display device as discussed above, wherein the corner unit pattern is closer to a corner of the sensing area than the first non-corner unit patterns (as seen in Fig. 3, the corner unit SP1 is closer to the top left corner than the non-corner unit SP2).

Regarding claim 20, Gong discloses a display device as discussed above, wherein the sensor patterns further include second sensor patterns (12) electrically connected along a second direction (horizontally) and second bridge patterns connecting the second sensor patterns (similarly to as discussed above, also called “bridge parts” in [0032], and also inside A, B, and C), and
wherein a center of a second bridge pattern in the corner unit pattern is non-shifted with respect to a line connecting centers of second bridge patterns in the second non-corner unit patterns (as seen in Fig. 3, the center of A, and B are aligned horizontally).

Regarding claim 21, Gong discloses a display device as discussed above, wherein the sensor patterns include a middle sensor pattern (the pattern of 12 in between A and B, labelled MSP in the modified Fig. 3) including a first sub-sensor pattern (the portion of 12 on the left of MSP) and a second sub-sensor pattern (the portion of 12 on the right of MSP), the first sub-sensor pattern is a part of the corner unit pattern (the portion of 12 on the left of MSP is part of the corner unit pattern inside of SP1), and the second sub-sensor pattern is a part of the non-corner unit patterns (the portion of 12 on the right of MSP is part of the non-corner unit pattern inside of SP3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Sato (US 2017/0108964).
Regarding claim 11, Gong discloses a touch sensor as discussed above, wherein the sensor patterns further include:
second sensor patterns (12) electrically connected along a second direction (horizontally), and second bridge patterns connecting the second sensor patterns (similarly to as discussed above, also called “bridge parts” in [0032], and also inside A, B, and C).
However, Gong fails to teach or suggest dummy electrodes disposed between the first sensor patterns and the second sensor patterns.
Sato (Fig. 13) discloses a touch sensor including dummy electrodes (150) disposed between first sensor patterns (100y) and second sensor patterns (100x).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to include dummy electrodes disposed between the first sensor patterns and the second sensor patterns as taught by Sato because this improves the viewing quality (eg. by “lowering the conspicuousness” of the touch components, see [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691